            Case 1:19-cv-04327-VEC Document 108 Filed 04/23/20 Page 1 of 2

I<APLAN HECl(ER & FINI( LLP                                   350 FIFTH AVENUE       I SUITE 7110
                                                              NEW YORK, NEW YORK 10118

                                                              TEL (212) 763-0883 I FAX (212) 564-0883

                                                              WWW.KAPLANHECKER.COM




                                                               DIRECT DIAL    212.763.0884
                                                               DIRECT EMAIL rkaplan@kaplanhecker.com



                                                                             April 23, 2020

   VIA ECF
   The Honorable Valerie E. Caproni
   United States District Court
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007
                          Re:     Feibleman v. The Trustees of Columbia University in the City of
                                  New York, No. 19-cv-4327 (VEC) (KHP) (S.D.N.Y.)
   Dear Judge Caproni:

           Defendant The Trustees of Columbia University in the City of New York (“Columbia”)
   respectfully submits this letter in response to a new argument set forth in Plaintiff’s reply letter
   dated April 20, 2020 (ECF 107) in further support of Plaintiff’s letter motion requesting leave to
   amend the complaint (ECF 98). Mindful of the fact that the Court’s prior Order (ECF 94) did not
   provide for a sur-reply, we have kept this letter as brief as possible.

           In his reply letter, Plaintiff raises for the first time in the briefing on the motion to amend
   a gender-swapping hypothetical to support the plausibility of his proposed new deliberate
   indifference claim. (ECF 107 at 2.) In connection with that, Columbia wishes to respectfully
   inform the Court of decisions in another Title IX case against Columbia in this District, in which
   Judge Woods, characterizing a similar “gender-swapping hypothetical” in support of such a Title
   IX claim as “extraneous,” Nungesser v. Columbia Univ., No. 1:15 Civ. 3216 (S.D.N.Y. Mar. 23,
   2017), ECF 70 at 3, and another such hypothetical as “mere speculation,” Nungesser v. Columbia
   Univ., 169 F. Supp. 3d 353, 365 n.9 (S.D.N.Y. 2016), refused to consider such gender-swapping
   hypotheticals on a motion to dismiss, Nungesser v. Columbia Univ., 244 F. Supp. 3d 345, 364
   (S.D.N.Y. 2017) (“But this is not an examination of hypotheticals or arguments in the abstract,
   including the many arguments and hypotheticals embedded in the SAC.”); id. at 367 (“[N]either
   has the Court accepted as true the hypotheticals, abstract arguments, and other polemics contained
   within the SAC.”).

                                                          Respectfully submitted,



                                                          Roberta A. Kaplan
            Case 1:19-cv-04327-VEC Document 108 Filed 04/23/20 Page 2 of 2

KAPLAN HECKER & FINK LLP                                                             2

                                             Gabrielle E. Tenzer
                                             KAPLAN HECKER & FINK LLP
                                             350 Fifth Avenue, Suite 7110
                                             New York, NY 10118
                                             212.763.0883
                                             rkaplan@kaplanhecker.com
                                             gtenzer@kaplanhecker.com

                                             Michele S. Hirshman
                                             Darren W. Johnson
                                             PAUL, WEISS, RIFKIND, WHARTON &
                                             GARRISON LLP
                                             1285 Avenue of the Americas
                                             New York, NY 10019-6064
                                             Main: 212.373.3000
                                             Fax: 212.757.3990
                                             mhirshman@paulweiss.com
                                             djohnson@paulweiss.com

                                             Attorneys for Defendant The Trustees of
                                             Columbia University in the City of New York



    cc: Counsel of Record
